DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 12/20/2021 has been entered. Claims 11-19, 21-26, 28, 29, and 38-41 are pending in this US patent application. Claims 11-18 and 29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/22/2018.
Claims 19, 21-26, 28, and 38-41 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of the claims under 35 U.S.C. 103 as set forth in the previous Office action are withdrawn in light of the amendment of 12/20/2021, which amended claim 19 to recite a step of removing the ring-shaped, self-assembled, scaffold-free, high-density cell aggregate prior to stacking the plurality of ring-shaped aggregates and culturing the stacked aggregates to fuse the aggregates. Applicant’s argument that the previously cited references do not teach or suggest this step in the remarks of 12/20/2021 has been found persuasive.
withdrawn in light of the amendment of 12/20/2021, which amended claim 19 to recite a step of removing the ring-shaped, self-assembled, scaffold-free, high-density cell aggregate prior to stacking the plurality of ring-shaped aggregates and culturing the stacked aggregates to fuse the aggregates. This newly added step was not addressed in the previous rejection.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/949522 and 61/970653, fails to provide adequate support or enablement in the manner provided by 
Claim 38 recites a method of forming a tissue construct comprising both chondrogenic cells and non-chondrogenic cells. However, the provisional applications to which the instant application claims priority each disclose only one type of cell in the construct. The provisional applications do not provide adequate support for a construct comprising chondrogenic cells and non-chondrogenic cells. As such, claim 38 and its dependent claims, 39 and 40, do not receive the benefit of the filing dates of the provisional applications. The effective filing date of claims 38-40 is the filing date of the international patent application to which the instant application claims priority, 03/09/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19, 21-26, 28, and 38-41 are newly rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11273236. Although the claims at issue are not identical, 

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in the teachings of Frondoza and Schrobback, as discussed in the previous Office action. However, these references do not teach or suggest the process of forming ring-shaped aggregates in a well, removing the ring-shaped aggregates from the well, and stacking a plurality of ring-shaped aggregates to form a tubular construct as recited in the claims as amended. As such, the instant claims are free of the prior art.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/17/2022